        Case 1:12-cv-11935-PBS Document 1907 Filed 01/21/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
_________________________________________
                                          )
IN RE TRUSTEES OF BOSTON                  )   Civil Action Nos.
UNIVERSITY PATENT CASES                   )   12-cv-11935-PBS
                                          )   12-cv-12326-PBS
                                          )   12-cv-12330-PBS
_________________________________________ )

                 PLAINTIFF’S MOTION TO MODIFY DOCKET NO. 1890

       Plaintiff Trustees of Boston University (“Boston University”) files on behalf of its lead

counsel, Michael W. Shore, this Motion to Modify Dkt. No. 1890 (the “2019 Order”). For the

reasons stated in the Brief in Support filed herewith, Plaintiff respectfully moves the Court

pursuant to Federal Rule of Civil Procedure 60(a) to modify Dkt. No. 1890 to clarify that the

Court never formally reprimanded Michael Shore, or to enter a clarifying order stating that Mr.

Shore was not formally reprimanded by the Court, but rather sanctioned and/or admonished.




                                                 1
        Case 1:12-cv-11935-PBS Document 1907 Filed 01/21/20 Page 2 of 2



Date: January 21, 2020                        Submitted By,

                                              /s/ Michael W. Shore
                                              Erik Paul Belt, BBO #558620
                                              EBelt@mccarter.com
                                              McCarter & English, LLP
                                              265 Franklin Street
                                              Boston, Massachusetts 02110
                                              Telephone: (617) 449-6506
                                              Facsimile: (617) 607-6035

                                              Michael W. Shore (Texas 18294915)
                                              mshore@shorechan.com
                                              Alfonso Garcia Chan (Texas 24012408)
                                              achan@shorechan.com
                                              SHORE CHAN DEPUMPO LLP
                                              901 Main Street, Suite 3300
                                              Dallas, Texas 75202
                                              Telephone (214) 593-9110
                                              Facsimile (214) 593-9111

                                              COUNSEL FOR TRUSTEES OF BOSTON
                                              UNIVERSITY


                                 CERTIFICATE OF SERVICE

   The undersigned certifies that the forgoing document, which was filed through the ECF system,

will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) on January 21, 2020.

                                                     /s/ Michael W. Shore
                                                     Michael W. Shore




                                                 2
